Name: Commission Regulation (EEC) No 2834/90 of 28 September 1990 derogating, for the 1990/91 marketing year, from the time limit fixed for the allocation of unused quantities and the conclusion of additional processing contracts in the processed tomato product sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 9 . 90 Official Journal of the European Communities No L 268/87 COMMISSION REGULATION (EEC) No 2834/90 of 28 September 1990 derogating, for the 1990/91 marketing year, from the time limit fixed for the allocation of unused quantities and the conclusion of additional processing contracts in the processed tomato product sector applicable to tomatoes, and administrative difficulties in certain Member States, the time limits laid down should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 3 (4) thereof, Having regard to Council Regulation (EEC) No 1203/90 of 7 May 1990 on temporary measures relating to produc ­ tion aid for processed tomato products (3), and in parti ­ cular Article 4 thereof, ( Whereas Article 4 (4) of Commission Regulation (EEC) No 2117/90 of 24 July 1990 laying down detailed rules for the application of temporary measures relating to production aid for processed tomato products (4) lays down that Member States may allocate unused quantities which have not been the subject of the preliminary contracts provided for in Article 4a or of the processing contracts referred to in Article 5 of Commission Regula ­ tion (EEC) No 1 599/84 (*), as last amended by Regulation (EEC) No 396/90 (6), not later than 15 August of each year ; whereas the resulting processing contracts must be concluded not later than 31 August ; Whereas, for the 1990/91 marketing year,! in particular, owing to the late publication of the provisions on prices HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding the second subparagraph of Article 4 (4) of Regulation (EEC) No 2117/90, for the 1990/91 marke ­ ting year, Member States may allocate unused quantities which have not been the subject of preliminary contracts and processing contracts not later than 5 October 1990 . Processing contracts shall be concluded not later than 15 October 1990 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 1 . (3) OJ No L 119 , 11 . 5 . 1990, p. 68 . (4) OJ No L 193 , 25 . 7. 1990, p. 17. 0 OJ No L 152, 8 . 6. 1984, p . 6 . (*) OJ No L 42, 16 . 2. 1990, p. 47.